                                                                                                                         Entered on Docket
                                                                                                                         September 09, 2020
                                                                                                                         EDWARD J. EMMONS, CLERK
                                                                                                                         U.S. BANKRUPTCY COURT
                                                                                                                         NORTHERN DISTRICT OF CALIFORNIA

                                                                     1   Debra I. Grassgreen (CA Bar No. 169978)                KELLER BENVENUTTI KIM LLP
                                                                         PACHULSKI STANG ZIEHL & JONES LLP                      TOBIAS S. KELLER (Cal. Bar No. 151445)
                                                                     2   150 California Street, 15th Floor                      (tkeller@kbkllp.com)
                                                                         San Francisco, CA 94111                        Signed and
                                                                                                                                DARAFiled: September
                                                                                                                                        L. SILVEIRA      9, 2020
                                                                                                                                                       (Cal. Bar No. 274923)
                                                                         Telephone:        (415) 263-7000                       (dsilveira@kbkllp.com)
                                                                     3   Facsimile:        (415) 263-7010                       650 California Street, Suite 1900
                                                                         E-mail:           dgrassgreen@pszjlaw.com              San Francisco, California 94108
                                                                     4                     jrichards@pszjlaw.com                Telephone: (415) 364-6793
                                                                                                                                Facsimile: (650) 636-9251
                                                                     5   David J. Bradford (admitted pro hac vice)
                                                                         Catherine L. Steege (admitted pro hac vice)             BRETT M. SCHUMAN (SBN 189247)
                                                                                                                        __________________________________________
                                                                     6   Terri L. Mascherin (admitted pro hac vice)     HANNAH L.bschuman@goodwinlaw.com
                                                                                                                                   BLUMENSTIEL
                                                                         JENNER & BLOCK LLP                                      RACHEL
                                                                                                                        U.S. Bankruptcy   M. WALSH (SBN 250568)
                                                                                                                                        Judge
                                                                     7   353 N. Clark Street                                      rwalsh@goodwinlaw.com
                                                                         Chicago, IL 60654-3456                                   GOODWIN PROCTER LLP
                                                                     8   Telephone: 312/222-9350                                  Three Embarcadero Center
                                                                         Facsimile: 312/527-0484                                  San Francisco, California 94111
                                                                         Email: dbradford@jenner.com                              Tel.: +1 415 733 6000
                                                                     9            csteege@jenner.com                              Fax.: +1 415 677 9041
                                                                                  tmascherin@jenner.com
                                                                    10                                                            HONG-AN VU (SBN 266268)
                                                                         Attorneys for Defendant                                  hvu@goodwinlaw.com
                                                                    11   Uber Technologies, Inc.                                  GOODWIN PROCTER LLP
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                                  601 S. Figueroa Street, 41st Flr.
                                                                    12   THOMAS B. WALPER (SBN 96667)                             Los Angeles, California 90017
                                                                         thomas.walper@mto.com                                    Tel.: +1 213 426 2500
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   JOHN W. BERRY (SBN 295760)                               Fax: +1 213 623 1673
                                            ATTORNEYS AT LAW




                                                                         john.berry@mto.com
                                                                         MUNGER, TOLLES & OLSON LLP                               Attorneys for Plaintiff and Debtor and
                                                                    14   350 South Grand Avenue, Fiftieth Floor                   Debtor in Possession Anthony S. Levandowski
                                                                         Los Angeles, California 90071-3426
                                                                    15   Telephone: (213) 683-9100
                                                                         Facsimile: (213) 687-3702
                                                                    16
                                                                         RACHAEL E. MENY (SBN 178514)
                                                                    17   rmeny@keker.com
                                                                         THOMAS E. GORMAN (SBN 279409)
                                                                    18   tgorman@keker.com
                                                                         KEKER, VAN NEST & PETERS LLC
                                                                    19   633 Battery Street
                                                                         San Francisco, California 94111-1809
                                                                         Telephone: (415) 391-5400
                                                                    20   Facsimile: (415) 397-7188
                                                                    21   Attorneys for Google LLC

                                                                    22                                  UNITED STATES BANKRUPTCY COURT
                                                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                                                    23                                       SAN FRANCISCO DIVISION
                                                                    24   In re:                                                      Case No. 20-30242 (HLB)
                                                                    25                                                               Chapter 11
                                                                         ANTHONY SCOTT LEVANDOWSKI,
                                                                    26

                                                                    27                                      Debtor.
                                                                    28


                                                                       DOCS_SF:104140.2
                                                                     Case: 20-0305085647/001
                                                                                        Doc# 37            Filed: 09/09/20   Entered: 09/09/20 08:13:59               Page 1 of 3
Case: 20-03050   Doc# 37   Filed: 09/09/20   Entered: 09/09/20 08:13:59   Page 2 of 3
                                                                     1                                   COURT SERVICE LIST

                                                                     2

                                                                     3

                                                                     4

                                                                     5

                                                                     6

                                                                     7

                                                                     8

                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                       DOCS_SF:104140.2
                                                                     Case: 20-0305085647/001
                                                                                        Doc# 37   Filed: 09/09/20   Entered: 09/09/20 08:13:59   Page 3 of 3
